Name: Commission Regulation (EC) No 2497/97 of 15 December 1997 correcting Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 L 345/ 12 EN Official Journal of the European Communities 16 . 12. 97 COMMISSION REGULATION (EC) No 2497/97 of 15 December 1997 correcting Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products HAS ADOPTED THIS REGULATION: Article 1 The data in Group No 14 in Annex III to Regulation (EC) No 1466/95 are hereby replaced by the following. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 ( 14) thereof, Whereas Annex III to Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 2283/97 (4), defines the product groups within the meaning of Article 2a (2) ( 1 ) (b) of Commission Regula ­ tion (EEC) No 3665/87 f5), as last amended by Regulation (EC) No 21 14/97 (% whereas mistakes have crept into certain product codes in that Annex III; whereas they should be corrected with effect from the entry into force of Regulation (EC) No 2283/97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Group No Milk product code(nomenclature for export refunds) ' 14 0402 99 19 9310 0402 99 19 9330 0402 99 19 9350 0402 99 39 9150 0402 99 39 9300 0402 99 39 9500 0402 99 99 9000' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 25 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6. 1968 , p . 13 . h) OJ L 206, 16 . 8 . 1996, p . 21 . P) OJ L 144, 28 . 6 . 1995, p . 22 . ( «) OJ L 314, 18 . 11 . 1997, p . 13 . s OJ L 351 , 14. 12 . 1987, p . 1 . b) OJ L 295, 29 . 10 . 1997, p . 3 .